Citation Nr: 0927528	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  03-24 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease (CAD), status post four vessel 
coronary artery bypass graft (CABG).


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter came initially before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board issued a decision in February 2006 denying the 
Veteran's claim for increased ratings for PTSD and for CAD, 
status post CABG.  The Veteran subsequently appealed these 
issues to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2008 Order, the Court reversed 
the Board's February 2006 decision, and remanded the case to 
the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The March 2008 Court order indicates that a remand is 
required in this case due to perceived deficiencies in the 
Board's analysis in the February 2006 decision with respect 
to the Veterans Claims Assistance Act of 2000 (VCAA).

Specifically, the March 2008 Court order noted that, although 
the Board found compliance with the notice and assistance 
provisions of the VCAA, the notice was deficient in regards 
to the requirements delineated by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

Under Vazquez-Flores, notice must (1) inform the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) provide at least 
general notice of the criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result); (3) advise the claimant 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
43-44.

To ensure that VA has met its duty to notify the appellant, 
and to ensure full compliance with due process requirements, 
as indicated in the March 2008 Court ruling, the case is 
REMANDED for the following action:

1.	Provide the appellant with VCAA notice 
under 38 U.S.C.A. § 5103a, 38 C.F.R. § 
3.159, and all interpreting case law, 
including Vazquez-Flores, supra, as 
required by the Court in its decision 
of March 2008.

2.	After the above development has been 
completed, reexamine the claims file to 
determine whether any supplementary 
development is warranted.

3.	Thereafter, the issue on appeal should 
be readjudicated. If the benefit sought 
on appeal is not granted, the Veteran 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

